Citation Nr: 0111361	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which reduced the veteran's service-connected 
left knee disability from 20 percent to 10 percent disabling.  
By a decision dated January 1995, a hearing officer restored 
the veteran's 20 percent evaluation.  However, the veteran 
has indicated that his left knee disability should be 
evaluated at a higher disability rating.  

The veteran's claim was initially before the Board in 
December 1998, at which time it was remanded in order that 
the veteran could be scheduled before a hearing before a 
traveling member of the Board.  The veteran was scheduled for 
a hearing before a traveling member of the Board in March 
2001, but did not appear for such hearing.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service-connected for residuals of a fracture 
of the left knee, evaluated as 20 percent disabling.  His 
disability is rated under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability of the knee.  He contends 
that his knee is more disabling than the 20 percent 
evaluation reflects.  

The veteran's limitation of motion of his left leg due to 
pain from his knee must be considered.  Specifically, in 
evaluating increased rating claims for musculoskeletal 
disabilities, the United States Court of Appeals for Veterans 
Claims (Court) has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claims.  

The veteran was last provided an orthopedic examination for 
his left knee in February 1995.  While the examiner reported 
the veteran's range of motion findings, the examiner did not 
comment on the degree of pain the veteran experienced during 
range of motion testing.  Therefore, the veteran needs to be 
afforded another VA examination so that his limitation of 
flexion and extension of his left leg can be measured with 
the examiner commenting on when painful motion begins.  The 
examining physician should also note how manifestations such 
as painful motion, weakness, incoordination, and fatigability 
limit functional ability and range of motion, including 
during flare-ups.  Therefore, further development is needed 
prior to evaluation of the veteran's claim for an increased 
rating of residuals of a fracture of the left knee from 20 
percent disabling.  

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the RO rates the veteran's left knee disorder, 
the RO must determine whether the veteran is entitled to 
separate ratings for arthritis and instability of the left 
knee.

At the veteran's February 1995 VA examination, he indicated 
that he was on treatment at Lowell and had been referred to 
an orthopedic specialist.  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain all current treatment records of the veteran's 
from the VA Medical Center in Lowell, Massachusetts.

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
that have not already been associated 
with the claims folder.  In particular, 
the RO should obtain all current records 
from the VA Medical Center in Lowell, 
Massachusetts.

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a fracture of the 
left knee.  It is imperative that the 
veteran's claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should provide diagnoses of all disorders 
of the veteran's left knee.  Such tests 
as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's left 
knee.  The examination report should 
include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee, and if he does, is 
such arthritis attributable to his 
service-connected residuals of a 
fracture of the left knee?

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected residuals of a fracture of the 
left knee from 20 percent disabling, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, 
the RO should consider whether the 
veteran is entitled to separate ratings 
for arthritis and instability of the left 
knee and should also consider the Office 
of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




